       Case 1:19-cv-10854-LJL-RWL Document 44 Filed 07/30/21 Page 1 of 1




                                                        7/30/2021
                                                                                         Albena Petrakov
                                                                                                Principal
                                                                                           212-380-4106
                                                                               apetrakov@offitkurman.com



                                                             July 30, 2021

Via ECF
The Hon. Robert W. Lehrburger, U.S.M.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 18D
New York, NY 10007-1312
Re:    Fonz Inc v. City Bakery Brands, LLC et al, No.1:19-cv-10854-LJL-RWL


Dear Judge Lehrburger:

               We represent the Plaintiff, Fonz Inc. (“Fonz”) in the above referenced action. We
write to request a brief one-week extension of the deadline for the submission on damages and
permission to present evidence establishing the proposed damages by declaration under 28 U.S.C.
§1746 instead of an affidavit.

               The current submission deadline is August 2, 2021. Plaintiff’s principal place of
business is in Tokyo, Japan and notarization of an affidavit requires an appointment at the US
embassy. Embassies around the world have limited consular services due to the ongoing COVID-
19 pandemic. Plaintiff’s representative with personal knowledge of the relevant facts is traveling
between Japan, Hong Kong and Singapore in connection with Plaintiff’s operations which further
impedes the ability to finalize promptly an affidavit and obtain the appropriate notarization.

                Accordingly, Fonz respectfully requests a brief extension to August 9, 2021 to
finalize and file its submission and permission to present evidence by an unsworn declaration
under penalty of perjury under the laws of the United States of America.

               We thank the Court for its consideration of this request.



                                                             Respectfully submitted,
                                                             /s/ Albena Petrakov
                                                                Albena Petrakov



                                                                           7/30/2021
